Citation Nr: 1400924	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected lumbar spine degenerative disc disease and chronic left L5 radiculopathy limited to the left tibialis anterior muscle.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.

3.  Entitlement to an initial rating in excess of 10 percent for chronic left L5 radiculopathy limited to the left tibialis anterior muscle.

4.  Entitlement to effective date earlier than December 14, 2006, for the grant of service connection for chronic left L5 radiculopathy limited to the left tibialis anterior muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to May 1996. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (the RO).  

The RO has considered whether the left hip disorder is secondary to the lumbar spine degenerative disc disease.  Service connection is also in effect for associated chronic left L5 radiculopathy limited to the left tibialis anterior muscle.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, VA must consider whether the left hip disorder is secondary to the chronic left L5 radiculopathy limited to the left tibialis anterior muscle.   

The Veteran perfected an appeal of the issue of entitlement to an earlier effective date for the grant of service connection for chronic left L5 radiculopathy limited to the left tibialis anterior muscle.  In a March 2010 statement, the Veteran stated that the grant of service connection for the radiculopathy should at least be retroactive to January 19, 2007.  In a July 2010 rating decision, the RO granted an effective date of December 14, 2006, for the grant of service connection for chronic left L5 radiculopathy limited to the left tibialis anterior muscle and considered this assignment to be a full grant of benefits since the appellant specified that the effective date should at least be January 19, 2007.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  This grant is not a complete grant of benefits because the claimant's use of the term "at least" reflects his belief that the effective date could be earlier than January 19, 2007, and thus not an indication that he would be completely satisfied with a grant of an effective date of December 14, 2006, even though that date is earlier than January 19, 2007.  In the March 2010 statement, he noted that he had had leg pain since separation from active service.  Therefore, the issue remains in appellate status.

In light of the above, the issues are as stated on the title page.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Even though the Veteran's radiculopathy was described during the March 2012 VA examination, private treatment records dated in 2010 show a diagnosis of lumbar neuritis not otherwise specified.  Therefore, another VA examination is necessary to determine the exact nature and severity of the service-connected neurological disability.  

The June 2009 VA examiner addressed whether the left hip disorder was caused by or the result of the service-connected lumbar spine degenerative disc disease.  That opinion, however, did not address the question of aggravation.  Thus, another medical opinion is necessary that not only addresses any aggravation of the left hip disorder by the service-connected lumbar spine disability but also any relationship between the left hip disorder and the service-connected neurological disability.

The RO assigned an effective date of May 19, 1996, for the grant of service connection for lumbar spine degenerative disc disease.  The RO, however, did not consider the lumbar spine disability under the rating criteria prior to September 23, 2002, for rating intervertebral disc syndrome and the rating criteria prior to September 26, 2003, for rating spinal disorders in general.

Since the issue of entitlement to an earlier effective date for the grant of service connection for chronic left L5 radiculopathy limited to the left tibialis anterior muscle remains in appellate status, the RO must readjudicate the claim and issue a supplemental statement of the case if the RO does not grant an effective date of May 19, 1996.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine, left hip, and left lower extremity neurological disorder.  Regardless of the claimant's response, obtain all records from the Nashville VA Medical Center from May 1996 to December 2009 and from April 2012 to the present.

2.  Thereafter, schedule the Veteran a VA examination to determine the nature and extent of his lumbar spine disability, left lower extremity neurological disability, and left hip disability.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history and the nature and extent of any disability due to (a) lumbar spine degenerative disc disease, (b) chronic left L5 radiculopathy limited to the left tibialis anterior muscle, and (c) a left hip disorder.


Left lower extremity neurological disability 

(a)  The examiner is requested to provide an opinion and findings as to whether there is neuralgia, neuritis or peripheral neuropathy in the left lower extremity associated with the lumbar spine degenerative disc disease, and the examiner should indicate which nerve or nerves were affected by any neuralgia, neuritis, or paralysis.  

The examiner should describe the severity of any paralysis in terms of complete or incomplete, and in terms of mild, moderate, moderately severe, or severe.  The examiner should describe the severity of any neuralgia in terms of mild or moderate.  The examiner should describe the severity of any neuritis in terms of mild, moderate, or moderately severe.

Left hip disability 

a)  the examiner should identify any left hip disability that is currently show, or that has been manifested at any time since February 2009.

b)  For each left hip disability identified, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected lumbar spine degenerative disc disease and/or left lower extremity neurological disability.  

If the examiner finds that any left hip disability was aggravated by the service-connected lumbar spine degenerative disc disease or left lower extremity neurological disability, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC must readjudicate the issues on appeal, to include consideration of the rating criteria prior to September 23, 2002, for rating intervertebral disc syndrome and the rating criteria prior to September 26, 2003, for rating spinal disorders in general as well as the issue of entitlement to an effective date earlier than December 14, 2006, for the grant of service connection for the left lower extremity neurological disability.  The AMC should consider the claims under 38 C.F.R. § 3.321(b).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


